ORDER
PER CURIAM.
Steve Garner appeals from the judgment entered against him on his claims for breach of contract against Rod Reynolds, individually, and Rod Reynolds doing business as M & N Automotive, LLC. Garner contends that the court erred when it set aside the default judgment that had been entered against the defendants as a result of discovery violations, dismissed his petition with prejudice and entered judgment against him after concluding that Garner failed to prove his entitlement to damages. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).